     Case 5:14-cv-00487-VBF-PJW Document 71 Filed 06/01/20 Page 1 of 1 Page ID #:596



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10     EARL ROSE,                             )   NO. ED CV 14-00487-VBF (PJW)
                                              )
11                      Petitioner,           )
                                              )   J U D G M E N T
12                 v.                         )
                                              )
13     NEIL MCDOWELL,                         )
                                              )
14                      Respondent.           )
                                              )
15
16           Final judgment is hereby entered in favor of the respondent and
17     against petitioner Earl Rose.       IT IS SO ADJUDGED.
18
       Dated: June 1, 2020
19
20
21                                           VALERIE BAKER FAIRBANK
                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
